BLODGETT, J.
Heard upon motion by defendant for a new trial after verdict of a jury for the plaintiff for $465.75. Action of trover.
Plaintiff claimed title under a mortgage from one Joseph Coit to certain cows in the possession of the defendant, a dealer in cows.
A bill of particulars was filed by plaintiff describing said cows and their value.
Plaintiff demanded said cows from defendant, who refused to deliver same to plaintiff, claiming them as his own property.
The testimony as to the identity of the cows was somewhat vague. Plaintiff was also a dealer in cows.
The matter of the identification was submitted to the jury and while the testimony on both sides was not satisfactory, the cows not being family cows, yet the jury evidently considered the testimony satisfactory as to certain of these animals, and the Court can not say the judgment of the jury shocks the conscience of the Court.
Motion denied.